DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

This communication is considered fully responsive to the amendment filed on 07/21/2021.
Claims 8 and 10 have been amended.
Claim 11 has been added.

Response to Arguments

Applicant’s arguments with respect to claims 8 and 10 filed on 07/21/2021 have been considered but are moot because the arguments were drawn to newly added features to independent claims, which have been addressed in the instant office action with newly identified prior art by mapping the relevant teachings thereof that read on said newly added features, thus rendering Applicant’s arguments moot.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim(s) 8 and 10-11 rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2019/0098610) and its provisional application (62/335713, “713”) in view of Ko et al. (US 2019/0036661, “Ko”) and its provisional application (62/371865, “865”)
Examiner’s note: in what follows, references are drawn to Kim unless otherwise mentioned.
Kim discloses "Method for Providing Control Information for MUST Transmission in Wireless Communication System, and Apparatus therefor” (Title) and Kim’s invention comprises the following features:
Regarding claim 8, a terminal ([0137 and Fig. 10] “Referring to FIG. 10, a communication apparatus 1000”); comprising: 
a receiver (Fig. 10; 1030 “RF Module”) configured to receive control information indicating that MUST (Multiuser superposition transmission) interference ([claim 7] “a wireless communication module; and a processor connected to the wireless communication module, and configured to receive downlink control information including an interference signal-related field”. See [713, P4] for DCI and the figure on P4.) is present from a base station by a physical downlink control channel ([0072] “the presence or absence of MUST interference is indicated by CRC masking in the foregoing manner, if DCI is masked by UE_ID, this means the presence of MUST interference”, [0069] “an eNB indicates the presence or absence of MUST interference to a UE”, and [0040] “the UE receives downlink control information (DCI) through the PDCCH.” See [713, P4 and Fig. 2]); and 
a processor (Fig. 10; 1010 “Processor”) configured to decode a signal, transmitted to the terminal from the base station, based on the control information ([0049] “Information indicating to which UE or UEs PDSCH data is to be transmitted and information indicating how UEs should receive and decode the PDSCH data are transmitted on the PDCCH.” An example is described in [0049] for a UE receiving PDCCH and blind-decoding the PDCCH using RNTI information. See [713, P10, first paragraph]), 
wherein the receiver receives, from the base station by RRC signaling ([0081] “the mapping relationship may be indicated to the UE by RRC signaling by the eNB.”, and “UE_ID, VID1, VID2, . . . , VIDN may be mapped to different power allocation ratio information in a one-to-one correspondence. Or UE_ID, VID1, VID2, . . . , VIDN may be mapped to demodulation reference signal (DM-RS) information (VCID, nSCID, a DM-RS port, the number of layers, or the like) or modulation order information about different MUST-paired UEs in a one-to-one correspondence.” See [713, P10, second paragraph]), a parameter that is used when receiving the control information indicating that MUST interference is present ([0082] “The VID may be indicated UE-specifically to the UE by RRC signaling by the eNB. … For example, the VID may be defined by adding an offset to UE_ID on the basis of a predetermined offset value or performing a bit operation”).
It is noted that while disclosing MUST interference, Kim does not specifically teach about decoding signal for the UE and removing interference from a received signal. It, however, had been known before the effective filing date as shown by Ko as follows; 
the processor uses, as information used for removing MUST interference received by the terminal from the base station, information used for decoding the signal transmitted to the terminal from the base station ([Ko, 0042] “The reason why the basic DMRS is transmitted via the first OFDM symbol within the data transmission region of the prescribed subframe is to help data early decoding and measure/cancel inter-cell interference.” See [865, Sec. 3 “Problem definition” Second bullet on P3]).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kim's features by using the features of Ko in order to efficiently allocate resources in interfering wireless communications such that “transmitting a data modulation reference signal (DMRS) in a wireless communication system includes transmitting a basic DMRS via the first OFDM symbol within a data transmission region of a prescribed subframe, and transmitting an additional DMRS in the prescribed subframe according to a level determined in accordance with transmission environment.” [Ko, 0008]. 

Regarding claim 10, it is a reception method claim corresponding to the terminal claim 8, and is therefore rejected for the similar reasons set forth in the rejection of claim 8.

Regarding claim 11, it is a system claim corresponding to the terminal claim 8 except “the base station comprising: a transmitter configured to transmit the control information to the terminal” ([0040] “the UE receives downlink control information (DCI) RRC signaling by the eNB.”, and “UE_ID, VID1, VID2, . . . , VIDN may be mapped to different power allocation ratio information in a one-to-one correspondence. Or UE_ID, VID1, VID2, . . . , VIDN may be mapped to demodulation reference signal (DM-RS) information (VCID, nSCID, a DM-RS port, the number of layers, or the like) or modulation order information about different MUST-paired UEs in a one-to-one correspondence.”, and is therefore rejected for the similar reasons set forth in the rejection of claim 8.


	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached at (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY H KIM/           Primary Examiner, Art Unit 2411